DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

3.	The abstract of the disclosure is objected to because it currently contains legal phraseologies, e.g. “comprising” (lines 2 and 4), and phrases which can be implied, e.g. "There is disclosed…" (line 1).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the sensors” (line 7), which lacks sufficient antecedent basis in the claims.  Note that claim 1 defines antecedent basis for “a plurality of sensors” (line 3).  
Claim 1 recites “the tray” (lines 6 and 7) which lacks sufficient antecedent basis in the claims.  Note that claim 1 defines antecedent basis for “an impression tray” (line 5).  
Claim 1 recites “the needs” and “the orientation data and movement data” (lines 13-14) which lack antecedent basis in the claims. 
Claim 12 recites “the tray” (line 3) which lacks sufficient antecedent basis in the claims.  Note that the claim defines antecedent basis for “an impression tray” (preamble line 1).  
Claim 12 recites “the indicia” (line 7) and “the visible indicia” (line 8), which are inconsistent to each other and lack sufficient antecedent basis in the claims.  Note that the claim defines antecedent basis for “one or more visible indicia” (lines 4-5).   
Claim 14 recites “placing an impression tray in the mouth of the user with one or more visible indicia outside the mouth” (lines 2-3).  It is unclear whether the visible indicia are on the tray or on the mouth.  
Claim 14 recites “the face” (line 1), “the mouth” (lines 2 and 3), “the computer” (line 10), “the dental device” (line 13), all of which lack antecedent bases in the claim.  
Claim 14 recites “the images” (lines 7, 9), which lacks sufficient antecedent basis in the claims.  Note that claim 14 defines antecedent basis for “a plurality of images” (line 4).  
All dependent claims are rejected herein based on dependency of base claim(s) rejected herein.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt (2007/0190492). 	
Regarding claim 1, Schmitt discloses a system 100 (Fig. 2) for creating a dental device (e.g. denture teeth) for use in a mouth of a patient (paragraph 9).  Schmitt discloses the system comprising:  
a) a scanning device 48 comprising a plurality of sensors 50/52 (paragraph 69); 
5b) a processor 504 (Fig. 16)  in electronic communication with the scanning device (paragraphs 107-109); 
c) an impression tray 12 (Fig. 1); 
d) a fiducial device 15/20 connected to the tray and shaped and configured to provide tracking data to the sensors 50/52 when the tray 12 is operationally positioned 
As to claims 2-6, the scanning tracking data comprises orientation and position of the tray 12 (Fig. 2; paragraphs 69-71).  The scanning device is shown comprising a frame 50 for retaining the sensors 52 (Fig. 2; paragraph 69).  The scanning device 48 is shown comprising a mount selectively holding the frame in and moving between a plurality of monitoring positions (Fig. 2; paragraph 69).  The sensors 52 forms the detector 50 of the CT scan which comprise a plurality of video cameras.  
As to claims 7-8, the fiducial device 15/20 comprises a retention portion 5 and one or more visible indicia 25 comprising relief characteristics, colour, shape, 5and wherein the visible indicia are formed, etched, or marked (Fig. 1; paragraph 67).  The fiducial device 15/20 is shown being integrally formed with the impression tray 5 and visible outside the user when the impression tray is in the mouth (Figs. 1-2). 
As to claims 9-11, Schmitt discloses the system further comprises an output device for providing a viewable electronic rendering of the dental device (prosthetic teeth) in and about the mouth (abstract, paragraphs 9-10).  The system further comprises a fabrication device for producing the dental device based on the rendering (Fig. 32; paragraphs 129-130). 
Regarding claims 12-13, Schmitt disclose an impression tray 12 (Fig. 1) for use in creating a 3-dimensional rendering of one or more body 15parts of a patient, the tray 
	Regarding claims 14-18, Schmitt discloses the method comprising the steps substantially as claimed in using the system as detailed above with respect to claims 1-13.  Particularly, Schmitt discloses 25a) placing an impression tray 12 in the mouth of the user with one or more visible indicia 25 outside the mouth (Figs. 1-2); b) scanning a plurality of images of the face of the patient using a plurality of sensors while the patient moves its jaw through a set of positions and 5movements (Fig. 2; paragraphs 100-104);
c) processing the images using a computer to form an electronic rendering of bite positions of the patient (Figs. 21-23); d) further processing the images using the computer to generate an electronic rendering of a dental device in the mouth (Fig. 22); 10e) outputting to a visual output device imagery of the rendering for review; f) adjusting one or more parameters of the rendering based on the review (Fig. 22); and, g) fabricating the dental device by a fabrication device in electronic communication with the processor (Fig. 25).  



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772